Citation Nr: 0304418	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from October 1965 
to September 1967.  

When this matter was last before the Board of Veterans 
Appeals (Board) in July 1999, it was remanded to the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) for additional 
development.  As will be explained below, development of the 
veteran's claim has been accomplished to the extent possible 
and the case is now ready for appellate consideration.


FINDINGS OF FACT

1.  All available evidence necessary for review of the issue 
on appeal has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The competent medical evidence does not show that the 
veteran has a current acquired psychiatric disorder, to 
include post-traumatic stress disorder, that is related to 
his period of active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159, 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.  He claimed that he currently has such a 
disorder and that it either originated or was aggravated as a 
result of his exposure to extremely dangerous situations 
during his service in Vietnam as a combat engineer working in 
demolition.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  A factual background pertinent to the 
issues on appeal will be presented.  Finally, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As indicated in an April 2002 letter from the RO, and in the 
November 2002 supplemental statement of the case, there was a 
significant change in veterans' law following the veteran's 
filing of his claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue considered herein has 
proceeded in accordance with the provisions of the law and 
regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in December 1993, the veteran utilized VA 
Form 21-526, the form designated for such purposes.  The 
claim appeared substantially complete on its face.  The 
veteran clearly identified the disability in question and the 
benefits sought. 

The former well grounded claim requirement

The RO initially denied the veteran's claim not on the basis 
that it was not well grounded, but upon the current standard 
of review.  That standard requires that after the evidence 
has been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue listed above 
based on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 2002 letter from the RO, the October 1994 rating 
decision, the April 1995 statement of the case, a September 
1998 supplemental statement of the case; the Board's July 
1999 remand, and the November 2002 supplemental statement of 
the case.  The April 2002 letter from the RO and the November 
2002 statement of the case specifically advised the veteran 
of his rights and responsibilities under the VCAA.  In the 
foregoing decisions, the veteran was advised that there was 
no evidence of the claimed psychiatric disorder in service 
and no competent medical evidence that the veteran had a 
current psychiatric disorder that was related to service.  In 
the Board's July 1999 remand, the veteran was specifically 
advised that the medical evidence then of record was 
insufficient to decide the issue of service connection and 
that a VA examination was necessary to reconcile the 
veteran's various diagnoses, and to determine whether there 
was a current psychiatric disorder that was related to 
service.  In the April 2001 letter and the November 2002 
supplemental statement of the case, the veteran was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For example, he was told that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies, but that it was his 
responsibility to provide sufficient information to VA so 
records could be requested.  Based on the specific notice 
provided to the veteran and the development which has been 
accomplished, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  Pursuant to the Board's 1999 remand, the RO requested 
information from the veteran in September 1999 and December 
1999 regarding alleged stressors that he experienced in 
service and potential VA and private treatment records that 
could assist the veteran in the pursuit of his claim.  
Essentially, the veteran was asked to submit details 
regarding the alleged in-service stressors, and the names of 
any private or VA medical providers who had treated him for 
the claimed disorders, along with completed authorizations, 
so that the RO could obtain any records identified.  The 
veteran did not respond to these requests.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  As indicated 
above, in the Board's July 1999 remand, the veteran was 
advised that the medical evidence then of record was 
insufficient to decide the issue of service connection with 
any certainty and that a VA examination was necessary to 
reconcile the veteran's various diagnoses, and to determine 
whether there was a current psychiatric disorder that was 
related to service.  Pursuant to that remand, the veteran was 
scheduled to appear for pertinent VA examinations in January 
2000 and October 2002, for the purpose of determining the 
current existence of a psychiatric disorder, and whether any 
such disorder was related to service.  The notices for these 
examinations were directed to the veteran at the last know 
address of record.  Further, in February 2000, the RO 
directed a letter to the veteran at his last known address to 
advise him of the consequences of his failure to report and 
to ask him to assist in the scheduling of an examination.  A 
copy of the letter was sent to the veteran's representative.  
In September 2002, the RO contacted the veteran's spouse and 
ascertained the veteran's address.  Notice of the October 
2002 examination was directed to the veteran at the address 
provided by the veteran's spouse.  The veteran failed to 
appear for these examinations, and failed to offer an 
explanation for his failure to appear for any scheduled 
examination.  VA regulations provide that when a claimant 
fails to report for a scheduled medical examination without 
good cause the claim for service connection shall be based 
upon review of the evidence of record.  See 38 C.F.R. § 3.655 
(2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  The prior 
version of this regulation also set forth a requirement of 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1996).

38 C.F.R. § 4.125(a) (2002) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis.  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Factual Background

Active duty service medical records contain an outpatient 
treatment record dated in May 1967 that noted that the 
veteran had presented with complaints of marked nervousness.  
It was noted that the veteran had been in a fight five days 
previously and had sustained a scalp laceration that had 
required suturing.  He had reportedly experienced increased 
nervousness since the injury.  Following examination, the 
assessment was "nervousness - (situational reaction) - man 
new to surroundings."  Librium was prescribed and the 
veteran was asked to return to the clinic in 3 days, or 
sooner if there was increased difficulty.  There is no 
further reference in the service medical records to 
complaints, findings, or treatment for nervousness or for any 
psychiatric disorder.  Upon separation examination in 
September 1967, the psychiatric and neurologic evaluation of 
the veteran produced normal findings.  

There is contained in the claims folder a letter from a 
private physician, J.D., M.D., a specialist in behavioral 
pediatrics, dated in July 1993.  In that letter, Dr. J.D. 
stated that she had evaluated the veteran and diagnosed him 
as having Attention Deficit Disorder, adult type.  It was 
noted that he was placed on Dexedrine tablets and was taking 
15 milligrams a day with good results.

VA treatment records dated in September 1993 note that the 
veteran was seen for alcohol abuse with a provisional 
diagnosis of alcohol abuse.  Following examination, the 
diagnoses were adult attention deficit disorder and possible 
amphetamine dependence/abuse.  

In December 1993, the veteran filed the current claim for 
service connection for "post-traumatic stress disorder, to 
include tension and nightmares."  He noted that he had 
served as a demolition man in Vietnam that required a state 
of being "hyper-alert" at all times and placed tremendous 
stress upon him.  At the time of the claim, he stated that he 
was under medication to control anxiety, and thereby realized 
an association with his Vietnam experiences.  

In September 1994, the veteran underwent VA psychiatric 
examination for the purpose of determining whether he had 
post-traumatic stress disorder related to service.  Following 
examination conducted by Dr. K., which included an extensive 
history, the examiner's assessment was that the veteran had a 
life-long attention deficit disorder.  It was noted that he 
also had many symptoms of post-traumatic stress disorder but 
did not at the time of the examination meet the full criteria 
for that disorder.  

In March 1998, VA outpatient treatment records dated from May 
1993 to April 1997 were associated with the claims file.  
These records contain various psychiatric diagnoses offered 
by several different medical professionals.  These diagnoses 
included the following:  "anxiety, NOS [not otherwise 
specified]; rule out possible attention deficit disorder [May 
1993]"; "anxiety NOS; rule out dysthymia versus depression, 
NOS, versus attention deficit disorder of adult onset [June 
1993];" "Attention deficit disorder; post-traumatic stress 
disorder; alcohol dependence [December 1995]"; "Attention 
deficit disorder [January 1997]"; and "Attention deficit 
hyperactivity disorder; history of alcohol dependence [April 
1997]." 

In April 1998, the veteran underwent a second VA psychiatric 
examination for the purpose of determining whether he had 
post-traumatic stress disorder related to service.  The 
report of the examination referred to the veteran's previous 
examination reports and "old chart" for the purpose of 
relating the veteran's history.  Following examination, the 
diagnostic impressions on Axis I were "generalized anxiety 
disorder, probable, in partial remission; history of 
attention deficit hyperactivity disorder; history of alcohol 
abuse, in remission over 13 years."  The examiner commented 
that it "appears from the history that [the veteran] has had 
some diffuse form of anxiety for some time, and seems to have 
met criteria for a generalized anxiety disorder of [sic] 
anxiety disorder NOS, that appears to be independent of post-
traumatic stress disorder."  The examiner noted that the 
veteran did not meet the full criteria for post-traumatic 
stress disorder at the time of the examination.  The examiner 
indicated that the veteran did have some symptoms for post-
traumatic stress disorder, and suspected that the veteran's 
experiences in Vietnam had created some disturbances with 
him.  The examiner went on to state that the veteran's 
"wartime experiences had probably contributed to his 
development of generalized anxiety disorder."  

Following the April 1998 examination, the RO requested that a 
board of psychiatrists review the entire claims folder to 
provide a definitive resolution of the veteran's diagnosis.  
The board consisted of the VA examiner who had evaluated the 
veteran in April 1998, and a second VA psychiatrist who was 
said to have examined the veteran in July 1998.  In July 
1998, a final consensus was prepared that was stated to have 
incorporated the findings of the two examinations and been 
reviewed by the two examiners.  The consensus report noted 
that the veteran did not meet the criteria for post-traumatic 
stress disorder, but he had obviously met the criteria four 
years prior when Dr. K tested him (i.e., this is a reference 
to the examiner who had conducted the September 1994 
examination in which the veteran was diagnosed as having 
attention deficit disorder and had been found by Dr. K. to 
have not met the full criteria for post-traumatic stress 
disorder).  The consensus report noted that the question of 
whether the recovery was permanent or not was hard to decide.  
It was opined that the veteran did have post-traumatic stress 
disorder for many years, and the decision whether to reward 
him for recovery of his past illness was left up to the 
rating board.

The last direct communication received from the veteran 
occurred when he filed the substantive appeal in May 1995.  
In that document, the veteran had requested a hearing before 
a member of the Board at a local RO.  In March 1999, the RO 
scheduled the veteran for appearance at a Travel Board 
hearing in May 1999.  The veteran failed to appear at the 
scheduled hearing.  

As indicated above, in July 1999, the Board issued a remand, 
finding that the medical evidence then of record was 
insufficient to decide the issue of service connection with 
any certainty and that a VA examination was necessary to 
reconcile the veteran's various diagnoses.  The remand also 
directed that development of the verification of the 
veteran's alleged stressors be conducted.  

Pursuant to that remand, the veteran was scheduled to appear 
for pertinent VA examinations in January 2000 and October 
2002, for the purpose of determining the current existence of 
a psychiatric disorder, and whether any such disorder was 
related to service.  The notices for these examinations were 
directed to the veteran at the last know address of record.  
In February 2000, the RO directed a letter to the veteran at 
his last known address to advise him of the consequences of 
his failure to report and to ask him to assist in the 
scheduling of an examination.  A copy of the letter was sent 
to the veteran's representative.  In September 2002, the RO 
contacted the veteran's spouse and ascertained the veteran's 
address.  Notice of the October 2002 examination was directed 
to the veteran at the address provided by the veteran's 
spouse.  The veteran failed to appear for these examinations, 
and failed to offer an explanation for his failure to appear 
for any scheduled examination.  

Pursuant to the Board's remand, the RO also directed 
correspondence to the United States Army Services Center for 
Research of Unit Records (USASCRUR) for the purpose of the 
verification of the veteran's alleged stressors.  In 
conjunction with those efforts, in September 1999, December 
1999, and November 2000, the RO directed three letters to the 
veteran at his last known address of record requesting that 
he provide details pertaining to his alleged stressors for 
verification purposes.  These letters also requested that the 
veteran provide information regarding current treatment for a 
psychiatric disorder.  The veteran has not responded to any 
of these requests.  

Analysis

The veteran has argued that he currently has an acquired 
psychiatric disorder, and specifically has expressed his 
belief that he has post-traumatic stress disorder that 
originated as a result of his exposure to extremely dangerous 
situations during his service in Vietnam as a combat engineer 
working in demolition.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current claimed disability, specifically an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.  The Board finds that the competent medical 
evidence does not show that the veteran has a current 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, that is related to his period of active 
service.  Essentially, since the veteran failed to appear for 
a scheduled examination for such purposes, the preponderance 
of the evidence is against the finding of the current 
existence of the claimed disability, and that the Hickson 
element (1) has therefore not been satisfied.  Even if one 
were to concede for the sake of analysis that the veteran has 
a current acquired psychiatric disorder, the preponderance or 
the competent evidence does not relate any of the veteran's 
various psychiatric diagnoses to service in satisfaction of 
Hickson element (3).  

With respect to Hickson elements (1) and (3), while the 
veteran has expressed the opinion that he has an acquired 
psychiatric disorder, and specifically that he has post-
traumatic stress disorder, that is related to his period of 
active service, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
By the same token, the probative value of the veteran's 
beliefs and opinions were not enhanced because they were 
reduced to writing in the private examination reports that 
merely reported the history of the disorder offered by the 
veteran.  

The Board observes that the VA and private medical records 
provide various psychiatric diagnoses.  The Board observes 
further that at least one VA psychiatrist, the examiner who 
conducted the April 1998 VA examination, tended to relate a 
generalized anxiety disorder to the veteran's wartime 
experiences.  The Board must also note, however, that the 
wartime experiences related by the veteran have not been 
verified despite efforts to do so, and that the veteran has 
not provided the requested assistance in that regard.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

The Board observes further, that the April 1998 VA examiner's 
opinion was highly qualified when it was explained in the 
text of the report that "it appears from the history . . . 
that [the veteran] seemed to have met the criteria for a 
generalized anxiety disorder [emphasis added]."  The Board 
notes that the subsequent July 1998 psychiatric board 
consensus opinion did not carry forward the generalized 
anxiety disorder diagnosis or any of the comments relating 
that disorder or any psychiatric disorder to service.  The 
Board finds that the April 1998 VA examiner's opinion, while 
suggestive, was not persuasive as to the existence and 
etiology of the veteran's psychiatric disorders, assuming 
their current existence.

Consequently, just as the Board found in 1999, the Board 
finds that the medical evidence then of record was 
insufficient to decide the issue of service connection with 
any certainty and that a VA examination was necessary to 
reconcile the veteran's various diagnoses, and to determine 
whether there was a current psychiatric disorder that was 
related to service.  Essentially, the preponderance of the 
evidence at that time was against the finding that there was 
a current acquired psychiatric disorder, including post-
traumatic stress disorder, that was related to service.  
There has been no probative evidence added to the record 
since that time.  In essence, the veteran was provided the 
opportunity to provide evidence of the current existence of 
such a disorder and its relationship to service.  He failed 
to do so, and the preponderance of the evidence remains 
against his claim.  

The Board additionally notes that the first evidence of an 
acquired psychiatric disorder was decades after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  Essentially, the lack of 
continuity of post-service medical evidence and the service 
medical records themselves also tend to contradict the 
proposition that the current existence of the claimed 
disorders can be attributed to active service.  The question 
of whether the appellant sustained an injury or other type of 
traumatic event during service is a factual one - not medical 
- so while the Board recognizes the incident in service in 
which nervousness was observed as a "situational reaction," 
it is clear from the evidence, that the "situational 
reaction," shown in service in May 1967, was, by definition, 
an acute and transitory pattern of behavior that ceased when 
the situation was removed.  38 C.F.R. § 3.303(c).  The 
psychiatric evaluation of the veteran upon separation from 
service in September 1967, produced normal findings, and no 
psychiatric manifestations were reported until 1993, over 25 
years after service.  

The Board emphasizes that the veteran was provided the 
opportunity to report for VA examinations, which would have 
included review of the claims file and solicitation of 
medical opinions as to the current existence and etiology of 
his claimed psychiatric disorders.  The Board further notes 
that the veteran was provided an opportunity to assist in the 
development of the verification of his claimed stressors, as 
is required for the establishment of service connection for 
post-traumatic stress disorder.  Since he ostensibly chose 
not to report for the examinations or provide the necessary 
information, the Board has no choice but to adjudicate his 
claim based on the evidence of record.  The existing medical 
evidence, as discussed above, is not persuasive, and his 
claim cannot be granted based on the current status of the 
record.  The Board will not make further attempts to assist 
him and again schedule examinations since he has at no time 
provided an explanation for his prior failure to report or 
indicated in any manner that he would be willing to report.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue (assuming for analysis sake its current 
existence) is related to active service, and thus against the 
claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

